            Case 2:20-cv-00851-TSZ Document 151 Filed 01/22/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      INTERNATIONAL BUSINESS
      MACHINES CORPORATION,
 8
                           Plaintiff,
 9
                                                     C20-851 TSZ
          v.
10
                                                     MINUTE ORDER
      ZILLOW GROUP, INC.; and ZILLOW,
11    INC.,
12                         Defendants.

13
          Having conducted a status conference via ZoomGov.com at which Brian Matty
14 and Karim Oussayef appeared on behalf of plaintiff International Business Machines
   Corporation (“IBM”), and Ian Crosby and Katy Peaslee appeared on behalf of defendants
15 Zillow Group, Inc. and Zillow, Inc. (“Zillow”), the Court enters the following Minute
   Order:
16
          (1)    Karim Oussayef is designated as liaison counsel for IBM, and Ian Crosby is
   designated as liaison counsel for Zillow. Liaison counsel shall serve as the points of
17
   contact for the Court, and will be responsible for assisting the Court in scheduling and
   coordinating hearings and telephonic conferences, and for appropriately distributing
18
   emailed or telephonic communications from the Court.
19         (2)   The Court SETS the following schedule for preliminary motion practice:
20                (a)    Any Rule 12 motion by Zillow challenging patentability shall be
           filed by February 22, 2021, and noted for April 16, 2021;
21
                 (b)   IBM is granted leave to file an amended complaint on or before
22         March 8, 2021;

23

     MINUTE ORDER - 1
            Case 2:20-cv-00851-TSZ Document 151 Filed 01/22/21 Page 2 of 2




 1               (c)    Any amended Rule 12 motion by Zillow shall be filed by March 25,
          2021, and noted for April 16, 2021; if an amended motion is filed, Zillow shall
 2        withdraw its original motion;

 3              (d)     Any response by IBM to either the original or any amended Rule 12
          motion shall be filed on or before April 8, 2021;
 4
                 (e)     Any reply in support of the original or any amended Rule 12 motion
 5        shall be filed by April 15, 2021.

          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

 7        Dated this 22nd day of January, 2021.

 8
                                                   William M. McCool
 9                                                 Clerk

10                                                 s/Gail Glass
                                                   Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
